Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION		
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's arguments and Remarks have been fully considered.  In light of Applicant's amendment and remarks filed on 07/26/21, claims 1-10 are allowed.

The examiner further acknowledges receipt of the drawings delineating only one figure (i.e. figure 1) that were filed on 12/02/19.  
						       
	Given that applicant has amended the claims to now recite that the R groups can be the same or different when the integers are 2 or more and when 1 the R groups are as listed or recited, the 112(b) rejection of claims 1-6 is now moot.  Consequently, the 112(b) rejection of claims 1-6 is hereby withdrawn.  


		Given that applicant has filed terminal disclaimers (TD) disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patents 10,538,502 and 10,077,247, the obviousness Double Patenting (ODP) rejections are now moot.  Consequently, the ODPs have been reviewed and are accepted.  The terminal disclaimers have been recorded
Claims 1-10 are drawn to a compound of formula (I), or a salt, an N-oxide, or a solvate thereof, or a prodrug thereof as delineated in claim 1.  The closest art is Tani et al. (EP 1312601).  Specifically, Tani et al. teach EP4 compounds of formula (I) useful in treating cancer and various other diseases but lack at least a cyclopropyl to the carbamoyl that is recited in the instant invention.  Moreover, Applicant has demonstrated that the instant compounds of formula (I) are useful in inhibiting tumor growth (see fig. 1).  Since the present claims require the presence of at least a cyclopropyl group to be attached to L2, and given that no prior art anticipates or renders obvious the particular compounds of formula (I) of claim 1, claims 1-10 are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/05/2021